Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” or “step”  but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Step of acquiring in claims 1 and 9.
Step of determining in claims 1, 3, 4, 5, and 9.
Step of displaying in claims 1, 2, 5, 6, 7, 8, and 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Receiving a color
Deciding a specified color
Displaying

Using a processor [0010] and a display [0030] shown in FIGs 3 and 4 and performing the processes shown in FIG. 2.
  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Willamowski et al. (US 2011/0141497 A1) “Willamowski” in view of Mestha et al. (US 2009/0296152 A1) “Mestha”.


1. Willamowski teaches: A non-transitory computer-readable medium storing computer-readable instructions ("The processor 112, such as the computer's CPU, may control the overall operation of the computer system by execution of processing instructions stored in memory" [0040]. The memory is a non-transitory computer-readable medium.) that, when executed by a processor of a computer, instruct the computer to perform processes comprising:
 an acquisition step of acquiring ("Input device 14, or device 16, may also receive an input color digital document 26." [0029]) a specified color ("The example color document contains a company logo 52. Since it serves as the company's trademark the user requires a very specific color gradient (such as "deep sky blue") within the logo 52." [0032].  The company logo is a specified color.) ;
 a determination step of determining whether a ("The system 10 causes problematic areas 54, 56 to be highlighted on the display 50. The exemplary problematic areas 54, 56 are areas of the color document 26 that contain a color unable to be reproduced accurately (such as "sky blue" instead of "deep sky blue") by one or more of the print profiles 28, 30, 32 (FIG. 1), and are thus considered to be out-of-gamut regions." [0033].  The color(s) are not present in the gamut.  “PROFILE SE COLOR 44 PERFECT” in FIG. 3 is determined to be present within the gamut.) that is based on first print settings of a printer ("The system 10 allows the user 22 to select a print profile 28, 30, 32 for the color document 26 that best fits the printing needs of the user. " [0029]) ;
 and a display step of displaying, when it is determined by the determination step that the ("The setting of the “PRINT PROFILE”, “PROFILE SE COLOR PERFECT 44" shown by the display in FIG. 3 renders the color within the first color gamut) .
second print settings of the printer, the second print settings being different from the first print settings and with which the (“The setting of “PRINT PROFILE”, “PROFILE SW COLOR PERFECT” shown on the display in FIG. 3 renders the color within the first color gamut.  The print profile setting of “PROFILE SW COLOR PERFECT” is different than the “PROFILE SE COLOR PERFECT”).
Willamowski does not explicitly teach print settings are in a device independent color space.
However, Mestha teaches: “determining an error associated with the coated one or more color patches relative to the respective one or more target colors represented in a device independent color space; and G) modifying the initial printer profile for the target colors as a function of the error to generate a destination printer profile for printing the one or more target colors.”
The printer profile of Willamowski can be modified to use a printer profile based on a device independent color space such as L*a*b*.
The motivation for the combination is provided by Mestha for “mapping the out-of-gamut colors to the device boundary 236 using printer models. To express these nodes in profile connection space (PCS) of the ICC workflow, a conversion to L*a*b* or XYZ space is required” [0062].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The non-transitory computer-readable medium storing the computer-readable instructions according to claim 1, wherein the display step includes displaying the second print settings with which a print time by the printer is shorter than with the first print settings, or print costs by the printer are lower than with the first print settings (Print "COST/PAGE 74" and ‘SPEED (PPM) 80” are shown in FIG. 3 of Willamowski.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The non-transitory computer-readable medium storing the computer-readable instructions according to claim 1, wherein the determination step includes determining based on the first print settings including at least one of print control settings relating to control of the printer (the settings of “PRINT PROFILE” in FIG. 3 of Willamowski controls the print profile used by the printer) , print medium settings relating to a print medium on which printing by the printer is performed, or ink settings relating to ink used in the printing by the printer.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The non-transitory computer-readable medium storing the computer-readable instructions according to claim 1, wherein the determination step includes determining based on the first print settings including processing conditions for at least one of pretreatment processing performed before application of color inks by the printer, or post-treatment processing performed after the application of the color inks by the printer ("generating a destination printer profile for coated images" [0032] of Mestha.  The setting for a printer profile of coated images is post-treatment processing.) .
The setting of a printer profile of Willamowski  can be modified by Mestha to generate a printer profile for a coated image.
The motivation for the combination is provided by Mestha to avoid where “clear coat finishes can cause a perceived color of the printed image to shift away from the desired color of the image.” [0004].
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


9. The method of claim 9 has been analyzed in view of the method of Willamowski “METHOD FOR PRINT PROFILE SELECTION” and further in view of claim 1.
Claim 9 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The color setting device of claim 10 has been analyzed in view of the device of Willamowski and “components 90, 92 comprise software instructions stored in main memory 102, which are executed by a computer processor 112. The processor 112, such as the computer's CPU, may control the overall operation of the computer system by execution of processing instructions stored in memory” [0040] and further in view of claim 1.
Claim 10 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Willamowski et al. (US 2011/0141497 A1) “Willamowski” in view of Mestha et al. (US 2009/0296152 A1) “Mestha” and further in view of Williams (US 20200369024 A1) “Williams”.

8. Willamowski and Mestha teach: The non-transitory computer-readable medium storing the computer-readable instructions according to claim 1, wherein the display step includes displaying the second print settings (Displaying “PRINT PROFILE" “PROFILE SW COLOR PERFECT” in FIG. 3 of Willamowski.) 
 Willamowski and Mestha do not explicitly teach where the print settings include a setting for reducing an amount of ink used in printing by the printer.
However, Williams teaches: where the print settings include a setting for reducing an amount of ink used in printing by the printer (The second printing profile 110 can be an alternate profile and can produce lower image quality but can be require less ink [0017]).
The profile of Willamowski can be modified by Williams to include a profile for reducing the amount of ink used in printing.
The motivation for the combination is provided by Williams to reduce the “time to print” and lessen “wear and tear on a printer.”  [0017].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Allowable Subject Matter

Claim 5, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Willamowski et al. (US 2011/0141497 A1).  The reference of Willamowski does not teach:  wherein the determination step includes determining based on the first print settings including the processing conditions for the pretreatment processing, and the display step includes displaying the second print settings including a setting for not performing application of a base agent by the printer, as the processing condition for the pretreatment processing.
Willamowski fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Sawada (US 2013/0135683 A1)
Abstract
There is provided a print data generating device which generates print data for printing using plural kinds of color material. The device includes a processor, and a memory storing computer-readable instructions which, when executed by the processor, causes the device to perform acquiring pixel data including grayscale values of plural color components corresponding to the plural kinds of color material, acquiring plural limitation values which are determined for the plural color components in the pixel data, respectively, and according to fixing characteristics of color material of the respective color components, to a print medium, determining a total allowable amount in printing a color represented by the pixel data based on the limitation values, correcting the pixel data such that a total amount of color material for the pixel data does not exceed the total allowable amount if needed, and generating the print data based on the corrected pixel data.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675